DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 11 June 2020.
Claims 9 – 11 and 13 – 31 are pending and examined below.  The Examiner acknowledges that claims 1 – 8 and 12 are cancelled by Applicant.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 June 2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1 August 2019, 9 December 2019, and 15 January 2021 are in compliance with the provisions of 37 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features must be canceled from the claim.  No new matter should be entered.
Claims 9, 18, 23, and 28; the limitation “said distal end portion of each said tissue stop is spaced from said fixed jaw pivot axis an axial distance that is less than 0.750 inches”.  Please note figs. 43, 45, 47 in Applicant’s Detailed Drawings shows the distance from the articulation axis AA2 to the proximal most staples/fasteners is identified as TSD2, TSD3, and TSD4, respectively.  Applicant’s Detailed Drawings do not show the distance from the distal end portion of the tissue stop to the fixed jaw pivot axis.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27 – 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 27 and claim 30, the limitation “said anvil body” in line 14 and line 13, respectively, is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation “said anvil body” to mean “said anvil body portion” referring to “an anvil body portion” in claim 27, line 8.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



    PNG
    media_image1.png
    602
    192
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)]
    PNG
    media_image3.png
    706
    414
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (A)][AltContent: connector][AltContent: arrow][AltContent: textbox (B)]
    PNG
    media_image5.png
    600
    224
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: textbox (A)][AltContent: connector][AltContent: arrow][AltContent: textbox (B)]Claims 27 – 28 and 30 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2016/0174983 A1), hereinafter Shelton ‘983.
[AltContent: textbox (Shelton, IV et al. (US 2016/0174983 A1) – annotated of figs. 11, 12, and 23)]

Regarding claim 27, Shelton ‘983 discloses a surgical instrument (10, fig. 2), comprising: 
an axially movable distal closure member (110, fig. 6) comprising a distal end portion (122, fig. 6); and 
a surgical end effector (200, fig. 6), comprising: 
a surgical fastener cartridge (230, fig. 6) comprising a cartridge body (232, fig. 6) operably supporting a plurality of surgical fasteners (242, fig. 6) therein, and wherein said surgical fastener cartridge (230) further comprises a tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236, fig. 6); and 
an anvil (250, fig. 6) comprising: 
an anvil mounting portion (260, fig. 6) pivotally supported relative to said surgical fastener cartridge (230) for selective pivotal travel relative thereto between a fully open position and a fully closed position about a fixed jaw pivot axis (non-movable anvil axis A – A, fig. 6) ([0176], ll. 3 – 7 describes anvil 250 pivotally coupled to elongate channel 210 for pivotal travel relative to elongate channel 210 wherein [0174], ll. 1 – 3 describes staple cartridge 230 operably supported in elongate channel 210); 
an anvil body portion (252, fig. 6) protruding from said anvil mounting portion (260) defining a fastener forming surface (254, fig. 6) thereon; and 
at least one tissue stop (A, annotated figs. 11, 12, 23) protruding from said anvil body portion (252) and extending downward beyond said fastener forming surface (254) (as shown in annotated fig. 12), wherein said at least one tissue stop (A) comprises a distal end portion (B, annotated figs. 11, 12, 23) that is configured to prevent tissue received between said tissue contacting surface (surface of cartridge body 232 

Shelton ’983 does not explicitly disclose a vertical distance between a distal most one of said surgical fasteners in said surgical fastener cartridge and a corresponding one of said fastener forming formations on said fastener forming surface when said anvil is in said fully open position is at least 0.900 inches.
However, the limitation proposes changing the size/proportion of the end effector of Shelton ‘983 or changing the length of the surgical fastener cartridge and anvil of Shelton ‘983, and Applicant does not disclose in the Specification any critically specific to the claimed limitation “a vertical distance between a distal most one of said surgical fasteners in said surgical fastener cartridge and a corresponding one of said fastener forming formations on said fastener forming surface when said anvil is in said fully open position is at least 0.900 inches”. Please note the only references to the limitation in the Specification occur in [0299], [0310], [0336], and [0336] wherein the limitation is simply recited without any statement of critically.  Moreover, one would be motivated to changing the size/proportion of the end effector or changing the length of the surgical fastener cartridge and anvil such that the vertical distance between a distal most one of said surgical fasteners in said surgical fastener cartridge and a corresponding one of said fastener forming formations on said fastener forming surface when said anvil is in said fully open position is at least 0.900 inches to ensure vertical distance is wide enough to capture and clamp specific tissues.

    PNG
    media_image9.png
    703
    412
    media_image9.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (a distance between said distal end of said axially movable distal closure member and said pivot axis when said axially movable distal closure member is in a proximal most starting position)][AltContent: textbox (Shelton, IV et al. (US 2016/0174983 A1) 
– annotated fig. 12)]Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the size/proportion of the end effector or change the length of the surgical fastener cartridge and anvil, since it has long been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and in Gardner v. TEC Syst, Inc., 725 F.2d 1338, 220 USPQ 777 [Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 IV.A.

Shelton ‘983 further discloses a distance between said distal end (122) of said axially movable distal closure member (110) and said pivot axis (non-movable anvil axis A – A) when said axially movable distal closure member (110) is in a proximal most starting position (as shown in annotated fig. 12).
However, Shelton ‘983 does not explicitly disclose a distance between said distal end of said axially movable distal closure member and said pivot axis is no greater than 
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the distance such that the distance between said distal end of said axially movable distal closure member and said pivot axis is no greater than 0.090 inches when said axially movable distal closure member is in a proximal most starting position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233.
Please note the surgical instrument of Shelton ‘983 anticipates all of the structural features of Applicant’s claimed invention except the claimed distance between the distal end of closure member and the jaw pivot axis. Both Applicant’s Detailed Drawings, specifically figs. 37 – 39, and fig. 12 of Shelton ‘983, show the surgical instrument having a positive distance between the distal end of closure member and the jaw pivot axis, and it would be obvious to try distances between the distal end of closure member and the jaw pivot axis to find the optimal or workable range for the surgical instrument. 

Regarding claim 28, Shelton ‘983 discloses the invention as recited in claim 27.
Shelton ‘983 further discloses said distal end portion (B, annotated figs, 11, 12, 23) of each said tissue stop (A, annotated figs. 11, 12, 23) is spaced from said fixed jaw pivot axis (non-movable anvil axis A – A) an axial distance that is less than 0.750 inches (annotated fig. 23 shows distal end portion B of tissue stops A are approximately aligned 

Regarding claim 30, Shelton ‘983 discloses a surgical instrument (10, fig. 2), comprising: 
a surgical end effector (200, fig. 6), comprising: 
a surgical fastener cartridge (230, fig. 6) comprising a cartridge body (232, fig. 6) operably supporting a plurality of surgical fasteners (242, fig. 6) therein, and wherein said surgical fastener cartridge (230) further comprises a tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236, fig. 6); and
an anvil (250, fig. 6) comprising: 
an anvil mounting portion (260, fig. 6) pivotally supported in a cradle (210 within trunnion holes 216, fig. 6) in said surgical end effector (200) to facilitate selective pivotal travel of said anvil relative to said surgical fastener cartridge (230) between a fully open position (fig. 12) and a fully closed position ( fig. 13) about a fixed 
an anvil body portion (252, fig. 6) protruding from said anvil mounting portion (260) defining a fastener forming surface (254, fig. 6) thereon; and
at least one tissue stop (A, annotated figs. 11, 12, 23) protruding from said anvil body portion (252) and extending downward beyond said fastener forming surface (254) (as shown in annotated fig. 12), wherein said at least one tissue stop (A) comprises a distal end portion (B, annotated figs. 11, 12, 23) that is configured to prevent tissue received between said tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236) and said fastener forming surface (254) from extending proximally beyond a proximal most one of said surgical fasteners (242) when said anvil (250) is in said fully open position and said fully closed position (annotated fig. 23 shows the anvil of end effector 200 in the closed position wherein distal edges B of the tissue stops A are approximately aligned or coincident with the locations of the proximal most staples/fasteners, shown as “the first staples”, in surgical fastener cartridge 230; annotated fig. 23 further shows when the anvil of end effector 200 in the closed position, tissue stop A having distal end portion B would prevent tissue received between the tissue contacting surface of the staple cartridge and the fastener forming surface of the anvil from extending proximally beyond the proximal most staple; fig. 12 shows when the anvil of end effector 200 is in the open position, distal edges B of tissue stops A are positioned most distally than when the anvil of end effector 200 is in the closed position thus one 

Shelton ‘983 further discloses a vertical distance between a distal most one of said surgical fasteners (242) in said surgical fastener cartridge (230) and a corresponding one of said fastener forming formations on said fastener forming surface (254) when said anvil (250) is in said fully open position (as shown in figs. 3, 12).
Shelton ’983 does not explicitly disclose a vertical distance between a distal most one of said surgical fasteners in said surgical fastener cartridge and a corresponding one of said fastener forming formations on said fastener forming surface when said anvil is in said fully open position is at least 0.900 inches.
However, the limitation proposes changing the size/proportion of the end effector of Shelton ‘983 or changing the length of the surgical fastener cartridge and anvil of Shelton ‘983, and Applicant does not disclose in the Specification any critically specific to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the size/proportion of the end effector or change the length of the surgical fastener cartridge and anvil, since it has long been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and in Gardner v. TEC Syst, Inc., 725 F.2d 1338, 220 USPQ 777 [Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 IV.A.

Regarding claim 31, Shelton ‘893 discloses the invention as recited in claim 30.

However, Shelton ‘983 does not explicitly disclose said distal end portion is spaced from said pivot axis a distance that is no greater than 0.090 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the distance such that said distal end portion is spaced from said pivot axis a distance that is no greater than 0.090 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233.
Please note the surgical instrument of Shelton ‘983 anticipates all of the structural features of Applicant’s claimed invention except the claimed distance between the distal end of closure member and the jaw pivot axis. Both Applicant’s Detailed Drawings, specifically figs. 37 – 39, and fig. 12 of Shelton ‘983, show the surgical instrument having a positive distance between the distal end of closure member and the jaw pivot axis, and it would be obvious to try distances between the distal end of closure member and the jaw pivot axis to find the optimal or workable range for the surgical instrument. 

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton ‘983, in view of Boudreaux et al. (US 2014/0336698 A1), hereinafter Boudreaux.
[AltContent: textbox (Shelton, IV et al. (US 2016/0174983 A1) 
– annotated portion of fig. 3)]

Regarding claim 29, Shelton ‘983 discloses the invention as recited in claim 27.
Shelton ‘983, as modified Shelton ‘851, further discloses when said anvil is in the fully open position (as shown in fig. 3), a jaw aperture angle between said fastener forming surface (254) and said tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236) when said anvil (250) is in said fully open position (as shown in figs. 3, 12).
	Shelton ‘983, as modified Shelton ‘851, does not explicitly disclose a jaw aperture angle is greater than 12.25 degrees.
	However, Boudreaux teaches a jaw aperture angle (α, fig. 19B) is greater than 12.25 degrees ([0074], II. 24 - 28 describes a jaw angle of 18 - 20 degrees).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical instrument, as disclosed by Shelton ‘983, as modified Shelton ‘851, with a jaw aperture angle is .

Claims 9, 11 and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton ‘983, in view of Shelton, IV (US 2011/0290851 A1), hereinafter Shelton ‘851, in further view of Bucciaglia et al. (US 2016/0345971 A1), hereinafter Bucciaglia.

Regarding claim 9, Shelton ‘983 discloses a surgical instrument (10, fig. 2), comprising: 
a firing system ([0175], ll. 1 – 4 describes a firing system manually operated by actuating firing trigger 26’, fig. 2, supported in housing 20’) configured to generate firing motions ([0175], ll. 1 – 10 describes the firing system applies axial firing motion to firing beam 310 to drive firing member 300); 
a closure system ([0178], ll. 6 – 13 describes a closure system manually operated by actuating closure trigger 28’, fig. 2, supported in housing 20’) independently actuatable from said firing system ([0178], ll. 6 – 13 describes the closure system is actuatable via closure trigger 28’, fig. 2, and [0175], ll. 1 – 10 describes the firing system is actuable via firing trigger 26’, fig. 2); and 
a surgical end effector (200, fig. 2) comprising: 
a firing member (300, fig. 6) operably interfacing with said firing system ([0175], ll. 1 – 10), wherein said firing member (300) is configured to selectively move between a starting position and an ending position upon application of said firing motions thereto ([0178], ll. 28 – 34 describes axially driving firing member 300 from a starting 
a surgical fastener cartridge (230, fig. 6) comprising a cartridge body (232, fig. 6) operably supporting a plurality of surgical fasteners (242, fig. 6) therein, wherein said cartridge body (232) defining defines a tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236, fig. 6) through which said surgical fasteners (242) are ejected by said firing member (300) when said firing member (300) is moved between said starting position and said ending position ([0175], ll. 24 – 30); and 
an anvil (250, fig. 6) pivotally supported relative to said surgical fastener cartridge (230) for selective pivotal travel relative thereto between a fully open position (fig. 12) and a fully closed position (fig. 13) about a fixed jaw pivot axis (non-movable anvil axis A – A, fig. 6) ([0176], ll. 3 – 7 describes anvil 250 pivotally coupled to elongate channel 210 for pivotal travel relative to elongate channel 210 wherein [0174], ll. 1 – 3 describes staple cartridge 230 operably supported in elongate channel 210), wherein said anvil (250) comprises: 
an anvil body (252, fig. 6) defining a fastener forming surface (254, fig. 6) thereon, wherein said fastener forming surface (254) faces said tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236) on said surgical fastener cartridge (230); and 
at least one tissue stop (A, annotated figs. 11, 12, 23) protruding from said anvil body (252) and extending downward beyond said fastener forming surface (254) (as shown in annotated figs. 12, 23), wherein said at least one tissue stop (A) 

Shelton ‘983 does not explicitly disclose said fastener forming surface comprises a plurality of fastener forming formations, wherein each one of said fastener forming formations corresponds to one of said surgical fasteners in said surgical fastener cartridge.
However, Shelton ‘851 teaches said fastener forming surface (200, fig. 24) comprises a plurality of fastener forming formations (202, fig. 24), wherein each one of said fastener forming formations (200) corresponds to one of said surgical fasteners (222, fig. 10) in said surgical fastener cartridge (300, figs. 10, 24) ([0233], ll. 10 – 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical instrument, as disclosed by Shelton ‘983, with said fastener forming surface comprises a plurality of fastener forming formations, wherein each one of said fastener forming formations corresponds to one of said surgical fasteners in said surgical fastener cartridge, as taught by Shelton ‘851, with the motivation to contact the ends of the staple prongs of the surgical fasteners being driven to thereby cause the staple prongs of the surgical fasteners to bend inwardly toward each other clinch tissue ([0233], ll. 10 – 14).

Shelton ‘983, as modified by Shelton ‘851, does not explicitly disclose said firing member comprises at least one anvil engagement feature thereon, and wherein when said firing member is in said starting position and said anvil is in said fully open position, 
However, Bucciaglia teaches said firing member (108, fig. 16) comprises at least one anvil engagement feature (118, fig. 16) thereon, and wherein when said firing member (108) is in said starting position (as shown if fig. 16) and said anvil (102, fig. 16) is in said fully open position (as shown in fig. 16), each said at least one anvil engagement feature (118) extends proximally beyond said jaw pivot axis (axis of protrusion 176, fig. 16) a predetermined distance (as shown if fig. 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical instrument, as disclosed by Shelton ‘983, as modified by Shelton ‘851, with said firing member comprises at least one anvil engagement feature thereon, and wherein when said firing member is in said starting position and said anvil is in said fully open position, each said at least one anvil engagement feature extends proximally beyond said jaw pivot axis a predetermined distance, as taught by Bucciaglia, with the motivation that if the tissue positioned between the anvil and the surgical fastener cartridge is so thick as to not be compressible to the appropriate device gap G, firing member may be configured to jam or stop translating into tissue that is not suitably clamped ([0089], ll. 9 – 13).

Shelton ‘983, as modified by Shelton ‘851, further discloses a vertical distance between a distal most one of said surgical fasteners (Shelton ‘983 – 242) in said surgical fastener cartridge (Shelton ‘983 – 230) and a corresponding one of said fastener forming 
Shelton’ 983, as modified by Shelton ‘851, as further modified by Bucciaglia, does not explicitly disclose a vertical distance between a distal most one of said surgical fasteners in said surgical fastener cartridge and a corresponding one of said fastener forming formations on said fastener forming surface when said anvil is in said fully open position is at least 0.900 inches.
However, the limitation proposes changing the size/proportion of the end effector of Shelton ‘983, as modified by Shelton ‘851, or changing the length of the surgical fastener cartridge and anvil of Shelton ‘983, as modified by Shelton ‘851, and Applicant does not disclose in the Specification any critically specific to the claimed limitation “a vertical distance between a distal most one of said surgical fasteners in said surgical fastener cartridge and a corresponding one of said fastener forming formations on said fastener forming surface when said anvil is in said fully open position is at least 0.900 inches”. Please note the only references to the limitation in the Specification occur in [0299], [0310], [0336], and [0336] wherein the limitation is simply recited without any statement of critically.  Moreover, one would be motivated to changing the size/proportion of the end effector or changing the length of the surgical fastener cartridge and anvil such that the vertical distance between a distal most one of said surgical fasteners in said surgical fastener cartridge and a corresponding one of said fastener forming formations on said fastener forming surface when said anvil is in said fully open position is at least 0.900 inches to ensure vertical distance is wide enough to capture and clamp specific tissues.


Regarding claim 11, Shelton ‘983, as modified by Shelton ‘851, as further modified by Bucciaglia, discloses the invention as recited in claim 9.
Shelton ‘983 further discloses said surgical end effector (200, fig. 2) is sized to pass through a trocar cannula when said anvil is in said fully closed position ([0186], ll. 17 – 22 describes end effector 200 and a portion of elongated shaft assembly 100 sized to pass through a trocar wherein one having ordinary skill in the art would recognize end effector 200 would in the closed position where end effector 200 would have its smallest transverse silhouette).

Regarding claim 13, Shelton ‘983, as modified by Shelton ‘851, as further modified by Bucciaglia, discloses the invention as recited in claim 9.
Shelton ‘983 further discloses said closure system ([0178], ll. 6 – 13 describes a closure system manually operated by actuating closure trigger 28’, fig. 2, supporting in housing 20’) comprises an axially movable closure tube (110, 120, fig. 6) comprising: a 

Regarding claim 14, Shelton ‘983, as modified by Shelton ‘851, as further modified by Bucciaglia, discloses the invention as recited in claim 9.
Shelton ‘983 further discloses said surgical end effector (200, fig. 5) is operably coupled to an elongate shaft assembly (100, fig. 5) that defines a shaft axis (longitudinal shaft axis SA-SA, fig. 5).

Regarding claim 15, Shelton ‘983, as modified by Shelton ‘851, as further modified by Bucciaglia, discloses the invention as recited in claim 14.
Shelton ‘983, as modified by Shelton ‘851, further discloses said tissue contacting surface (Shelton ‘983 - surface of cartridge body 232 comprising staple pockets 236, fig. 6) of said cartridge body (Shelton ‘983 – 232) is parallel to said shaft axis (Shelton ‘983 – longitudinal shaft axis SA-SA, fig. 6) and wherein said vertical distance is measured along a line extending from a distal most fastener (Shelton ‘983 – distal most staple 242, fig. 6) 

Regarding claim 16, Shelton ‘983, as modified by Shelton ‘851, as further modified by Bucciaglia, discloses the invention as recited in claim 9.
Shelton ‘983 further discloses when said anvil (250, fig. 12) is in said fully open position (as shown in fig. 12), said distal end portion (B, annotated fig. 12) of each said tissue stop (A, annotated fig. 12) is positioned relative to a corresponding portion of said tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236, fig. 6) to prevent a gap therebetween (fig. 12 shows anvil 250 in the fully open position wherein distal end portion B of tissue stop A extends below the surface of cartridge body 232).

Regarding claim 17, Shelton ‘983, as modified by Shelton ‘851, as further modified by Bucciaglia, discloses the invention as recited in claim 9.
Shelton ‘983 further discloses when said anvil (250, fig. 12) is in said fully open position (as shown in fig. 12), a portion of each said tissue stop (bottom portion of A, annotated fig. 12) is even with or extends below said tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236, fig. 6) to prevent the tissue on said tissue contacting surface from extending proximally past the tissue stops (fig. 12 shows anvil 250 in the fully open position wherein the bottom portion of tissue stop A extends below the surface of cartridge body 232).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton ‘983, in view of Shelton, IV (US 2014/0001235 A1), hereinafter Shelton ‘235, in further view of Shelton ‘851.

Regarding claim 18, Shelton ‘983 discloses a surgical system (10, fig. 2), comprising: 
a housing (20’, fig. 2) operably supporting a closure system ([0178], ll. 6 – 13 describes a closure system supported in housing 20’); and 
an interchangeable surgical tool assembly (100, 200, fig. 6) comprising: 
an elongate shaft assembly (100, fig. 6) operably to said housing (20’) such that a proximal closure portion (120, fig. 6) thereof is configured to receive axial closure motions from said closure system ([0178], ll. 10 – 13), said elongate shaft assembly (100) defining a shaft axis (longitudinal shaft axis SA-SA, fig. 6); and 
a surgical end effector (200, fig. 6) operably coupled to said elongate shaft assembly (100) for selective articulation relative thereto about an articulation axis (articulation axis B – B, fig. 6) that is transverse to said shaft axis (longitudinal shaft axis SA-SA), said surgical end effector (200) comprising: 
a surgical fastener cartridge (230, fig. 6) comprising a cartridge body (232, fig. 6) operably supporting a plurality of surgical fasteners (242, fig. 6) therein, said cartridge body (232) defining a tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236, fig. 6) through which said surgical fasteners (242) are ejected; and 

an anvil body (252, fig. 6) defining a fastener forming surface (254, fig. 6), said fastener forming surface (254) faces said tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236) on said surgical fastener cartridge (230); and 
at least one tissue stop (A, annotated fig. 12) protruding from said anvil body (252) and extending downward beyond said fastener forming surface (254) (as shown in fig. 12), wherein said at least one tissue stop (A) comprises a distal end portion (B, annotated figs. 11, 12, 23) that is configured to prevent tissue received between said tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236) and said fastener forming surface (254) from extending proximally beyond a proximal most one of said surgical fasteners (242) when said anvil (250) is in said fully closed position (annotated fig. 23 shows the anvil of end effector 200 in the closed position wherein distal edges B of the tissue stops A are approximately aligned or coincident with the locations of the proximal most staples/fasteners, shown as “the first staples”, in surgical fastener cartridge 230; annotated fig. 23 further shows when the anvil of end effector 200 in the closed position, tissue stop A having distal end portion B would prevent 

Shelton ‘983 does not explicitly disclose an elongate shaft assembly operably and removably couplable to said housing.
However, Shelton ‘235 teaches an elongate shaft assembly (200, fig. 5) operably and removably couplable to said housing (300) ([0250] describes elongate shaft assembly has a coupling arrangement or joint 210 to removably couple a distal portion 230 of elongate shaft assembly 200 to housing 300).


Shelton ‘983, as modified by Shelton ‘235, does not explicitly disclose an anvil body defining a fastener forming surface thereon comprising a plurality of fastener forming formations wherein each one of said fastener forming formations corresponds to one of said surgical fasteners in said surgical fastener cartridge.
However, Shelton ‘851 teaches said fastener forming surface (200, fig. 24) comprises a plurality of fastener forming formations (202, fig. 24), wherein each one of said fastener forming formations (200) corresponds to one of said surgical fasteners (222, fig. 10) in said surgical fastener cartridge (300, figs. 10, 24) ([0233], ll. 10 – 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical instrument, as disclosed by Shelton ‘983, with said fastener forming surface comprises a plurality of fastener forming formations, wherein each one of said fastener forming formations corresponds to one of said surgical fasteners in said surgical fastener cartridge, as taught by Shelton ‘851, with the motivation to contact the ends of the staple prongs of the surgical fasteners being driven to thereby cause the staple prongs of the surgical fasteners to bend inwardly toward each other clinch tissue ([0233], ll. 10 – 14).

Shelton ‘983, as modified by Shelton ‘235, as further modified by Shelton ‘851, further discloses a vertical distance between a distal most one of said surgical fasteners (Shelton ‘983 – 242) in said surgical fastener cartridge (Shelton ‘983 – 230) and a corresponding one of said fastener forming formations (Shelton’ 851 – 202) on said fastener forming surface (Shelton ‘983 – 254) when said anvil (Shelton ‘983 – 230) is in said fully open position (as shown in figs. 3, 12).
Shelton ‘983, as modified by Shelton ‘235, as further modified by Shelton ‘851, does not explicitly disclose a vertical distance between a distal most one of said surgical fasteners in said surgical fastener cartridge and a corresponding one of said fastener forming formations on said fastener forming surface when said anvil is in said fully open position is at least 0.900 inches.
However, the limitation proposes changing the size/proportion of the end effector of Shelton ‘983, as modified by Shelton ‘851, or changing the length of the surgical fastener cartridge and anvil of Shelton ‘983, as modified by Shelton ‘851, and Applicant does not disclose in the Specification any critically specific to the claimed limitation “a vertical distance between a distal most one of said surgical fasteners in said surgical fastener cartridge and a corresponding one of said fastener forming formations on said fastener forming surface when said anvil is in said fully open position is at least 0.900 inches”. Please note the only references to the limitation in the Specification occur in [0299], [0310], [0336], and [0336] wherein the limitation is simply recited without any statement of critically.  Moreover, one would be motivated to changing the size/proportion of the end effector or changing the length of the surgical fastener cartridge and anvil such 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the size/proportion of the end effector or change the length of the surgical fastener cartridge and anvil, since it has long been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and in Gardner v. TEC Syst, Inc., 725 F.2d 1338, 220 USPQ 777 [Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 IV.A.

Regarding claim 20, Shelton ‘983, as modified by Shelton ‘235, as further modified by Shelton ‘851, discloses the invention as recited in claim 18.
Shelton ‘983 further discloses said surgical end effector (200, fig. 2) is sized to pass through a trocar cannula when said anvil is in said fully closed position ([0186], ll. 17 – 22 describes end effector 200 and a portion of elongated shaft assembly 100 sized to pass through a trocar wherein one having ordinary skill in the art would recognize end effector 200 would in the closed position where end effector 200 would have its smallest transvers silhouette).

Claims 21 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton ‘983, in view of Shelton ‘851, in further view of Boudreaux et al. (US 2014/0336698 A1), hereinafter Boudreaux.

Regarding claim 21, Shelton ‘983 discloses a surgical instrument (10, fig. 2), comprises: 
a surgical end effector (230, fig. 6), comprising: 
a surgical fastener cartridge (230, fig. 6) comprising a cartridge body (232, fig. 6) operably supporting a plurality of surgical fasteners (242, fig. 6) therein, wherein said cartridge body (232) defining defines a tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236, fig. 6) through which said surgical fasteners (242) are ejected; and
an anvil (250, fig. 6) pivotally supported relative to said surgical fastener cartridge (230) for selective pivotal travel relative thereto between a fully open position (fig. 12) and a fully closed position (fig. 13) about a fixed jaw pivot axis (non-movable anvil axis A – A, fig. 6) ([0176], ll. 3 – 7 describes anvil 250 pivotally coupled to elongate channel 210 for pivotal travel relative to elongate channel 210 wherein [0174], ll. 1 – 3 describes staple cartridge 230 operably supported in elongate channel 210), said anvil (250) comprising: 
an anvil body (252, fig. 6) defining a fastener forming surface (254, fig. 6) thereon, wherein said fastener forming surface (254) faces said tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236) on said surgical fastener cartridge (230); and 


Shelton ‘983 does not explicitly disclose said fastener forming surface comprises a plurality of fastener forming formations, wherein each one of said fastener forming formations corresponds to one of said surgical fasteners in said surgical fastener cartridge.
However, Shelton ‘851 teaches said fastener forming surface (200, fig. 24) comprises a plurality of fastener forming formations (202, fig. 24), wherein each one of said fastener forming formations (200) corresponds to one of said surgical fasteners (222, fig. 10) in said surgical fastener cartridge (300, figs. 10, 24) ([0233], ll. 10 – 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical instrument, as disclosed by Shelton ‘983, with said fastener forming surface comprises a plurality of fastener forming formations, wherein each one of said fastener forming formations corresponds to one of said surgical fasteners in said surgical fastener cartridge, as taught by Shelton ‘851, with the motivation to contact the ends of the staple prongs of the surgical 

Shelton ‘983, as modified Shelton ‘851, further discloses a jaw aperture angle between said fastener forming surface (254) and said tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236) when said anvil (250) is in said fully open position (as shown in figs. 3, 12).
	Shelton ‘983, as modified Shelton ‘851, does not explicitly disclose a jaw aperture angle is greater than 12.25 degrees.
	However, Boudreaux teaches a jaw aperture angle (α, fig. 19B) is greater than 12.25 degrees ([0074], II. 24 - 28 describes a jaw angle of 18 - 20 degrees).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical instrument, as disclosed by Shelton ‘983, as modified Shelton ‘851, with a jaw aperture angle is greater than 12.25 degrees, as taught by Boudreaux, with the motivation to grasp thicker tissues as required by the operator.

Regarding claim 22, Shelton ‘983, as modified by Shelton ‘851, as further modified by Boudreaux, discloses the invention as recited in claim 21.
Shelton ‘983 further discloses said surgical end effector (200, fig. 2) is sized to pass through a trocar cannula when said anvil is in said fully closed position ([0186], ll. 17 – 22 describes end effector 200 and a portion of elongated shaft assembly 100 sized to pass through a trocar wherein one having ordinary skill in the art would recognize end 

Regarding claim 23, Shelton ‘983, as modified by Shelton ‘851, as further modified by Boudreaux, discloses the invention as recited in claim 21.
Shelton ‘983 further discloses said distal end portion (B) of each said tissue stop (A) is spaced from said fixed jaw pivot axis (non-movable anvil axis A – A) an axial distance that is less than 0.750 inches (annotated fig. 23 shows distal end portion B of tissue stops A are approximately aligned or coincident with the locations of the proximal most staples/fasteners in the staple/fastener cartridge wherein [0187], ll. 21 – 27 and fig. 23 describes PDZ, or the axial distance from the articulation pivot or axis and the proximal-most staple, is 0.320 inches thus, since distal end portion B of tissue stops A are approximately aligned or coincident with the locations of the proximal most staples/fasteners in the staple/fastener cartridge, the axial distance between from the articulation pivot or axis and distal end portion B of tissue stop A is approximately 0.320 inches.  Fig. 6 shows non-movable anvil axis A – A distal to articulation axis B – B thus the axial distance between from non-movable anvil axis A – A and distal end portion B of tissue stop A is less than 0.320 inches wherein less than 0.320 inches is within the claimed “less than 0.750 inches”).

Regarding claim 24, Shelton ‘983, as modified by Shelton ‘851, as further modified by Boudreaux, discloses the invention as recited in claim 21.

Shelton ‘983, as modified by Shelton ‘235, as further modified by Boudreaux, does not explicitly disclose a vertical distance between a distal most one of said surgical fasteners in said surgical fastener cartridge and a corresponding one of said fastener forming formations on said fastener forming surface when said anvil is in said fully open position is at least 0.900 inches.
However, the limitation proposes changing the size/proportion of the end effector of Shelton ‘983, as modified by Shelton ‘851, or changing the length of the surgical fastener cartridge and anvil of Shelton ‘983, as modified by Shelton ‘851, and Applicant does not disclose in the Specification any critically specific to the claimed limitation “a vertical distance between a distal most one of said surgical fasteners in said surgical fastener cartridge and a corresponding one of said fastener forming formations on said fastener forming surface when said anvil is in said fully open position is at least 0.900 inches”. Please note the only references to the limitation in the Specification occur in [0299], [0310], [0336], and [0336] wherein the limitation is simply recited without any statement of critically.  Moreover, one would be motivated to changing the size/proportion of the end effector or changing the length of the surgical fastener cartridge and anvil such that the vertical distance between a distal most one of said surgical fasteners in said surgical fastener cartridge and a corresponding one of said fastener forming formations 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the size/proportion of the end effector or change the length of the surgical fastener cartridge and anvil, since it has long been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and in Gardner v. TEC Syst, Inc., 725 F.2d 1338, 220 USPQ 777 [Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 IV.A.

    PNG
    media_image11.png
    177
    230
    media_image11.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (F)][AltContent: textbox (E)][AltContent: textbox (Shelton, IV et al. (US 2016/0174983 A1) – annotated portion of fig. 6)]

Regarding claim 25, Shelton ‘983, as modified by Shelton ‘851, as further modified by Boudreaux, discloses the invention as recited in claim 21.
Shelton ‘983 further discloses said cartridge body (232, fig. 6) comprises a longitudinal slot (234, fig. 6) configured to accommodate a longitudinally movable tissue 

Regarding claim 26, Shelton ‘983, as modified by Shelton ‘851, as further modified by Boudreaux, discloses the invention as recited in claim 25.
Shelton ‘983, as modified by Shelton ‘851, further discloses said tissue stop (A, annotated fig. 12) comprises: a first tissue stop (tissue stop A on the same side as first cartridge body E as shown in annotated fig. 6 and fig. 6) extending downward beyond said fastener forming surface (254, fig. 6) (as shown in annotated fig. 12) and corresponding to said first cartridge body side (E, annotated fig. 6), wherein said first tissue stop (tissue stop A on the same side as first cartridge body E) comprises a first distal end portion B, annotated figs. 12, 23) that is configured to prevent said tissue received between said tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236, fig. 6) and said fastener forming surface (254) from extending proximally beyond a proximal most one of said first surgical fasteners (242, fig. 6) when said anvil (250, fig. 6) is in said fully closed position (annotated fig. 23 shows the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton ‘983, in view of Shelton ‘851, in further view of Bucciaglia, in further view of Boudreaux.

Regarding claim 10, Shelton ‘983, as modified by Shelton ‘851, as further modified by Bucciaglia, discloses the invention as recited in claim 9.
Shelton ‘983, as modified Shelton ‘851, further discloses when said anvil (250, fig. 6) is in said fully open position, a jaw aperture angle between said fastener forming surface (254) and said tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236) when said anvil (250) is in said fully open position (as shown in annotated fig. 12).
	Shelton ‘983, as modified by Shelton ‘851, as further modified by Bucciaglia, does not explicitly disclose a jaw aperture angle is greater than 12.25 degrees.
	However, Boudreaux teaches a jaw aperture angle (α, fig. 19B) is greater than 12.25 degrees ([0074], II. 24 - 28 describes a jaw angle of 18 - 20 degrees).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical instrument, .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton ‘983, in view of Shelton ‘235, in further view of Shelton ‘851, in further view of Boudreaux.

Regarding claim 19, Shelton ‘983, as modified by Shelton ‘235, as further modified by Shelton ‘851, discloses the invention as recited in claim 18.
Shelton ‘983, as modified Shelton ‘851, further discloses when said anvil (250, fig. 6) is in said fully open position, a jaw aperture angle between said fastener forming surface (254) and said tissue contacting surface (surface of cartridge body 232 comprising staple pockets 236) when said anvil (250) is in said fully open position (as shown in annotated fig. 12).
	Shelton ‘983, as modified by Shelton ‘235, as further modified by Shelton ‘851, does not explicitly disclose a jaw aperture angle is greater than 12.25 degrees.
	However, Boudreaux teaches a jaw aperture angle (α, fig. 19B) is greater than 12.25 degrees ([0074], II. 24 - 28 describes a jaw angle of 18 - 20 degrees).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical instrument, as disclosed by Shelton ‘983, as modified by Shelton ‘235, as further modified by Shelton ‘851, with a jaw aperture angle is greater than 12.25 degrees, as taught by Boudreaux, with the motivation to grasp thicker tissues as required by the operator.

Response to Arguments
Applicant's arguments, filed 11 June 2020, regarding the rejection of claims 9 – 26 under 35 USC §103 have been fully considered but they are not persuasive. 
Applicant argues:
With regard to Claim 9, Applicant has amended Claim 9 to clarify that the surgical instrument of that Claim comprises a firing system that is configured to generate firing motions and a closure system that is independently actuatable from the firing system. Claim 9 has been further amended that the firing member comprises at least one anvil engagement feature and when the firing member is in the starting position and the anvil is in the fully open position, each anvil engagement feature extends proximally beyond the jaw pivot axis a predetermined distance. Support for this Amendment may be found in   [04701 and FIG. 52 of the Subject Application. 

As can be seen in FIG. 49 of Shelton '235, when the anvil is in the fully open position, the anvil engagement features (shown in broken lines) are clearly distal to the pivot axis of the anvil. Applicant submits that for at least this reason, as well as the reasons explained in Applicant's Amendment of April 14, 2020, Claim 9 and the Claims that depend from Claim 9 are patentable over Shelton '235.

In response to Applicant’s argument, a new ground(s) of rejection is made in view of Shelton ‘983, in view of Shelton ‘851, in further view of Bucciaglia.
Applicant argues:
In the present Amendment, Claim 18 has been amended to clarify that least one tissue stop comprises a distal end portion that is configured to prevent tissue received between the tissue contacting surface and the fastener forming surface from extending proximally beyond a proximal most one of the surgical fasteners when the anvil is in the fully open position and the fully closed position.

In response to Applicant’s argument, a new ground(s) of rejection is made in view of Shelton ‘983, in view of Shelton ‘235, in further view of Shelton ‘851.
Applicant argues: 
With regard to the Office's use of Boudreaux et al. in combination with Shelton '235, Applicant respectfully submits, as was explained in Applicant's April 14, 2020 Amendment, there is no teaching to combine those references. In response to Applicant's explanation, the Office asserted: 

“In response to Applicant's sixth argument that the Boudreaux device is very different from the embodiments of Shelton '235 (pg. 16, para 3-pg. 17, para 2), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather the test is what the teachings of the reference would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant 

Responsive to this assertion, Applicant agrees that the issue regarding a combination of a secondary reference with a primary reference concerns what the secondary reference teaches a person of ordinary skill in the art. The Boudreaux et al. device does not employ staples or fasteners. Thus, the Boudreaux et al. device does not suffer from the same challenges that a device that employs staples - particularly with regard to positioning the tissue within the jaws to ensure that the tissue does not infiltrate proximally beyond the proximal most fastener when the jaws are fully open. Because Boudreaux et al. does not face that challenge, the jaws are able to attain the apertures suggested therein. Boudreaux et al. has no need for tissue stops. In fact, the term "tissue stop" does not appear anywhere in the Boudreaux et al. reference. In sum, the Boudreaux et al. reference teaches the person of ordinary skill in the art nothing about tissue stops and solutions to the challenges being addressed by the invention of Claim 21 and the Claims that depend therefrom.

In response to Applicant’s argument that since the Boudreaux reference does not deploy staples or fasteners, the Boudreaux reference cannot be used/combined in an obvious rejection in the context of surgical staplers, Boudreaux states in [0094] that “while the examples herein are described mainly in the context of electrosurgical instruments, it should be understood that various teachings herein may be readily applied to a variety of other types of devices. By way of example only, the various teachings herein may be readily applied to other types of electrosurgical instruments, tissue graspers, tissue retrieval pouch deploying instruments, surgical staplers, surgical clip appliers, ultrasonic surgical instruments, etc.”.  Thus, the teachings of Boudreaux can be used/combined in an obvious rejection in the context of surgical staplers.  Applicant further argues that because Boudreaux does not disclose tissue stops, the Boudreaux reference cannot be used/combined in an obvious rejection.  However, the limitation concerning tissue stops is addressed in the primary reference wherein Boudreaux addresses only the jaw angle.  If the structures of the tissue stops are the issue then point out specifically in the prior art how the tissue stops are deficient. It is noted that the structure features upon which applicant relies (i.e., specific structures of the tissue stops and/or anvil that differ in Applicant’s invention with a larger jaw angle over the structures of the tissue stops and/or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        10 March 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731